DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of “TNF-α”, “CC”, SEQ ID NO:4, and SEQ ID NO:5 in the reply filed on 12/21/2020 is acknowledged.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 10137144. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent claims and .

Claims 15 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10472649. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent claims and the instant claims are drawn to viral vectors comprising the same siRNAs and miRNAs, for example.

Claims 15 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10420789. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent claims and the instant claims are drawn to viral vectors comprising the same siRNAs and miRNAs, for example.

Claims 15 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 100336040. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent claims and the instant claims are drawn to viral vectors comprising the same siRNAs and miRNAs, for example.

Claims 15 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9914938. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent claims and the instant claims are drawn to viral vectors comprising the same siRNAs and miRNAs, for example.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN101805750, cited by applicant).
CN101805750 clearly discloses a lentiviral vector expression shRNA targeted to farnesyl diphosphate transferase and have disclosed that studies have shown that down regulating the expression of FDS can target tumor cells through immune surveillance.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (BioMed Research International, Vol.2015, 6 pages, 1/2/2015).
Yang et al have clearly disclosed a lentiviral vector expression shRNA targeted to farnesyl diphosphate transferase.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101805750 and Yang et al., (BioMed Research International, Vol.2015, 6 pages, 1/2/2015), both in view of Szalay et al (US20180195050) and Aguilar-Cordova et al (US20060057553).
It is noted that applicant admits at paragraph 6, that farnesyl diphosphate synthase inhibitors, including aminobisphosphonate drugs, were known before the effective filing date of the application to be used in treating cancer.
CN101805750 clearly discloses a lentiviral vector expression shRNA targeted to farnesyl diphosphate transferase and have disclosed that studies have shown that down regulating the expression of FDS can target tumor cells through immune surveillance.
Yang et al have clearly disclosed a lentiviral vector expression shRNA targeted to farnesyl diphosphate transferase. Yang et al have taught that FPPS expression is upregulated in solid tumors.
Szalay et al have taught the use of modified viral vectors including lentiviral vectors for treating cancer. It has been taught that the vectors can comprise one or more expression units 
Aguilar-Cordova et al have taught the use of viral vectors for gene therapy, including lentiviral vectors for the treatment of cancer. It has been taught to utilize envelope proteins to assist in infectivity of viral vectors. It has been taught to express TNF-alpa and other cytokines from therapeutic vectors. It has been taught that it is desirable to combine known cancer therapies where it has been taught to utilize chemokines, such as RANTEs, and cytokines. It has also been taught to utilize farnesyl protein transferase inhibitors to treat cancers. While the entire reference is relevant and relied on applicant is directed to paragraphs 2, 11, 13, 15, 26, 27, 32, 41, 77, 83, 100, 186, 194, 213, and 248, for example.
The prior art has therefore taught that viral vector encoding farnesyl diphosphate synthase targeting shRNA, and other inhibitors of farnesyl diphosphate synthase to treat cancer. It has been taught by the prior art that cytokines and chemokines can be used to treat cancer and can be provided expressed from a vector or otherwise in combination with other cancer treatments. Since each of the components of applicants invention have been taught by the prior art to treat cancer it would have  been obvious for one in the art to utilize anyone of the treatments or combine the taught treatment to be expressed from one vector, two vectors or separately administered without a viral vector. The prior art has clearly taught the use of each component 
The invention as a whole would therefore have been prima facie obvious at the time the application was effectively filed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761.  The examiner can normally be reached on M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SEAN MCGARRY/Primary Examiner, Art Unit 1635